McAdam, J.
The question of law presented by the admitted facts of this'case, is whether the lien of a mechanic upon coaches of which,he has possession, for his necessary repairs made thereon, by him for the owner, is prior in Mw to, and therefore enforceable against that of a mortgagee thereof, whose mortgage was made and duly filed pursuant to statute prior to the making of such repairs. The general term of the supreme court, in Scott v. Delahunt (5 Lansing, 372), had the question under consideration, and after a fall examination held (citing several cases) that the lien of the mechanic for repairs to a chattel in his possession under such circumstances (being given by law and not by agreement), had precedence over the lien of the chattel mortgage previously filed, and the decision in that case is conclusive upon this (See also Williams v. Alsup, 10 Com. Bench, N. S. 417; 100 E. C. L. 416). There must, therefore, be a judgment in favor of the plaintiffs, the form of which will be settled upon two days’ notice.